UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant  Check the appropriate box: þ Preliminary Proxy Statement Confidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to § 240.14a-12 RELM Wireless Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY PROXY MATERIAL - SUBJECT TO COMPLETION RELM Wireless Corporation 7100 Technology Drive West Melbourne, Florida 32904 August [●], 2015 Dear Stockholder: You are cordially invited to attend a special meeting of the stockholders of RELM Wireless Corporation, which we will hold on September 30, 2015, at 10:30 a.m., local time, at our corporate offices at 7100 Technology Drive, West Melbourne, Florida. Details regarding the matters to be voted upon and other business to be conducted at the special meeting are provided in the attached Proxy Statement and Notice of Special Meeting of Stockholders. We are pleased to take advantage of Securities and Exchange Commission rules that allow issuers to furnish proxy materials to their stockholders on the Internet. We believe these rules allow us to provide our stockholders with the information they need, while lowering the costs of delivery and reducing the environmental impact of our annual meeting. On or about August [●], 2015, we expect to begin mailing a Notice of Internet Availability of Proxy Materials, or E-proxy notice, to our stockholders of record on August 17, 2015. The E-proxy notice contains instructions for your use of this process, including how to access our proxy statement and annual report and how to vote on the Internet. In addition, the E-proxy notice contains instructions on how you may receive a paper copy of the proxy statement and annual report or elect to receive your proxy statement and annual report over the Internet. If you are unable to attend the meeting in person, it is very important that your shares be represented and voted at the special meeting. You may vote your shares over the Internet as described in the E-proxy notice. Alternatively, if you received a paper copy of the proxy card by mail, please complete, sign, date and promptly return the proxy card in the self-addressed stamped envelope provided. You may also vote by telephone as described in your proxy card. Voting by telephone, over the Internet or by mailing a proxy card will not limit your right to attend the special meeting and vote your shares in person. We look forward to seeing you at the special meeting. Sincerely, David P. Storey President and Chief Executive Officer RELM WIRELESS CORPORATION 7100 Technology Drive West Melbourne, Florida32904 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON SEPTEMBER 30, 2015 To the stockholders of RELM Wireless Corporation: A special meeting of stockholders of RELM Wireless Corporation will be held on September 30, 2015, at 10:30 a.m., local time, at our corporate offices at 7100 Technology Drive, West Melbourne, Florida 32904, for the following purposes: 1. To approve the reincorporation of RELM Wireless Corporation from the State of Nevada to the State of Delaware (the “Reincorporation”); 2. To approve an adjournment of the meeting, if necessary, to solicit additional proxies if there are not sufficient votes in favor of the Reincorporation; and 3. To transact such other business properly brought before the meeting and any adjournment or postponement of the meeting. Only stockholders of record at the close of business on August 17, 2015 are entitled to notice of, and to vote at, the special meeting and any adjournment or postponement of the meeting. Each share of common stock is entitled to one vote. A list of stockholders entitled to vote at the special meeting will be available for inspection by our stockholders, for any purpose germane to the meeting, at the meeting and during ordinary business hours beginning 10 days prior to the date of the meeting, at our executive offices at 7100 Technology Drive, West Melbourne, Florida. Whether or not you plan to attend the meeting in person, please vote your shares over the Internet, as described in the Notice of Internet Availability of Proxy Materials, or E-proxy notice. Alternatively, if you received a paper copy of the proxy card by mail, please complete, sign, date and promptly return the proxy card in the self-addressed stamped envelope provided. You may also vote your shares by telephone as described in your proxy card. Voting by telephone, over the Internet or by mailing a proxy card will not limit your right to attend the special meeting and vote your shares in person. All stockholders are cordially invited to attend the special meeting. By Order of the Board of Directors, William P. Kelly, Secretary West Melbourne, Florida August [●], 2015 IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE SPECIAL MEETING. WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING, PLEASE VOTE YOUR PROXY TODAY. YOU CAN VOTE BY INTERNET, BY TELEPHONE OR BY MAIL USING THE INSTRUCTIONS INCLUDED ON THE NOTICE OF INTERNET AVAILABILITY OF PROXY MATERIALS OR PROXY CARD. RELM WIRELESS CORPORATION SPECIAL MEETING OF STOCKHOLDERS SEPTEMBER 30, 2015 PROXY STATEMENT This proxy statement contains information related to a special meeting of stockholders to be held on September 30, 2015, at 10:30 a.m., local time, at our corporate offices at 7100 Technology Drive, West Melbourne, Florida 32904 and at any adjournments or postponements thereof.We are using the Securities and Exchange Commission rules that allow issuers to furnish proxy materials to their stockholders on the Internet.On or about August [●], 2015, we expect to begin mailing a Notice of Internet Availability of Proxy Materials, which is referred to herein as the “E-proxy notice,” to each holder of record of our common stock, as of August 17, 2015, the record date for the meeting.The E-proxy notice and this proxy statement summarize the information you need to know to vote by proxy or in person at the special meeting. You do not need to attend the special meeting in person in order to vote. TABLE OF CONTENTS Page ABOUT THE SPECIAL MEETING 2 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 5 PROPOSAL 1: REINCORPORATION OF THE COMPANY FROM THE STATE OF NEVADA TO THE STATE OF DELAWARE 6 PROPOSAL 2: ADJOURNMENT OF MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES IN FAVOR OF REINCORPORATION 27 Annex A ― Plan of Conversion A-1 Annex B ― Articles of Conversion B-1 Annex C ― Certificate of Conversion C-1 Annex D ― Certificate of Incorporation D-1 Annex E ― Bylaws E-1 ABOUT THE SPECIAL MEETING What is the purpose of the special meeting? At the special meeting, we are asking stockholders: ●
